                                IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

JOHN M.,1

                   Plaintiff,                                              Civ. No. 6:18-cv-00111-MC

          v.                                                                OPINION AND ORDER

Commissioner of the Social Security
Administration,

            Defendant.
_____________________________

MCSHANE, Judge:

          Plaintiff brings this action for judicial review of the Commissioner’s decision denying his

application for disability insurance benefits (“DIB”). This court has jurisdiction under 42 U.S.C.

§§ 405(g).

          Plaintiff alleged disability as of April 15, 2007. Tr. 21.2 On October 27, 2016, Plaintiff

appeared at a hearing before an Administrative Law Judge (ALJ) and presented testimony under

oath. Tr. 49-97. On November 28, 2016, the ALJ determined Plaintiff was not disabled through

December 31, 2012 (the date last insured), and was not disabled through July 4, 2016, but that

Plaintiff was disabled as of July 5, 2016 (when he turned 55 years old). Tr. 43-44.


1
 In the interest of privacy, this opinion uses only the first name and the initial of the last name of the non-
governmental party in this case.
2
    “Tr” refers to the Transcript of Social Security Administrative Record provided by the Commissioner.

1 – OPINION AND ORDER
         Plaintiff argues the ALJ erred in rejecting his subjective complaints of symptoms and

limitations and in rejecting certain opinions of treating and examining physicians. Because the

Commissioner’s decision is based on proper legal standards and supported by substantial

evidence, the Commissioner’s decision is AFFIRMED.

                                   STANDARD OF REVIEW

         A reviewing court shall affirm the decision of the Commissioner of Social Security if her

decision is based on proper legal standards and the legal findings are supported by substantial

evidence in the record. 42 U.S.C. § 405(g); Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190,

1193 (9th Cir. 2004). “Substantial evidence is ‘more than a mere scintilla but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v.

Chater, 108 F.3d 978, 980 (9th Cir. 1997)). To determine whether substantial evidence exists,

the district court must review the administrative record as a whole, weighing both the evidence

that supports and detracts from the ALJ’s decision. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir.

1989).

                                          DISCUSSION

         The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520 & 416.920 (2012). The initial burden of

proof rests upon the claimant to meet the first four steps. If the claimant satisfies his burden with

respect to the first four steps, the burden shifts to the Commissioner for step five. 20 C.F.R. §

404.1520. At step five, the Commissioner must show that the claimant is capable of making an

adjustment to other work after considering the claimant’s residual functional capacity (“RFC”),

age, education, and work experience. Id. If the Commissioner fails to meet this burden, then the



2 – OPINION AND ORDER
claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If, however, the

Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante v. Massanari, 262

F.3d 949, 953-54 (9th Cir. 2001).

       At step two, the ALJ found that Plaintiff had the following severe impairments: right

shoulder impingement and acromioclavicular joint arthrosis status post arthroscopic repair; a

long history of classic and common migraines; anxiety disorder not otherwise specified with

traits of OCD; PTSD; panic disorder; agoraphobia; moderate single-episode major depressive

disorder; and mild degenerative disc disease. Tr. 24-25. In formulating Plaintiff’s RFC, the ALJ

concluded that Plaintiff could perform light work with the following relevant limitations: he

could stand/and or walk six hours; he could sit for six hours; he could occasionally reach

overhead with his right hand; he must have access to bathroom facilities within five minutes of

his work station; he could perform work limited to simple, routine tasks; and he could perform

tasks requiring simple workplace judgment. Tr. 30. Based on the vocational expert’s (“VE”)

testimony, the ALJ concluded Plaintiff could not perform past relevant work, but could perform

the jobs of cleaner housekeeping, garment folder, and agriculture produce sorter. Tr. 41-42. As

the Plaintiff could perform the above jobs, the ALJ determined Plaintiff was not disabled until

reaching the “advanced age” of 55 years old, at which point Plaintiff was disabled because he

could not perform past relevant work. Tr. 42-43.

       Plaintiff argues the ALJ erred in finding his testimony as to the extent of his symptoms

and limitations less-than fully credible. Plaintiff also argues the ALJ erred in rejecting certain

opinions of treating and examining physicians. I disagree and turn first to the ALJ’s

determination that Plaintiff was not fully credible as to the extent of his limitations.



3 – OPINION AND ORDER
   1. The ALJ’s Adverse Credibility Determination

       “Where, as here, Claimant has presented evidence of an underlying impairment and the

government does not argue that there is evidence of malingering, we review the ALJ’s rejection

of her testimony for ‘specific, clear and convincing reasons.’” Burrell v. Colvin, 775 F.3d 1133,

1136 (9th Cir. 2014) (quoting Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012)). The ALJ

is not “required to believe every allegation of disabling pain, or else disability benefits would be

available for the asking, a result plainly contrary to 42 U.S.C. § 423(d)(5)(A).” Molina, 674 F.3d

at 1112 (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.1989)). The ALJ “may consider a

wide range of factors in assessing credibility.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir.

2014). These factors can include “ordinary techniques of credibility evaluation,” id., as well as:

       (1) whether the claimant engages in daily activities inconsistent with the alleged
       symptoms; (2) whether the claimant takes medication or undergoes other
       treatment for the symptoms; (3) whether the claimant fails to follow, without
       adequate explanation, a prescribed course of treatment; and (4) whether the
       alleged symptoms are consistent with the medical evidence.

Lingenfelter v. Astrue, 504 F.3d 1028, 1040 (9th Cir. 2007). The ALJ in this case supported his

credibility determination with references to several of the above factors.

       The ALJ noted Plaintiff testified that he stopped working not because of his symptoms,

but because his employer laid him off. Tr. 32. An ALJ may legitimately conclude a Plaintiff’s

limitations are not as severe as alleged when the Plaintiff admits his employment ended for

reasons unrelated to his limitations and symptoms. See Bruton v. Massanari, 268 F.3d 824, 828

(9th Cir. 2001) (concluding ALJ did not err in disregarding symptom testimony when evidence

supported the determination that claimant “left his job because he was laid off, rather than




4 – OPINION AND ORDER
because he was injured[.]”). Here, Plaintiff alleged disability as of April 2007, the date he

testified his employer laid him off.3

         Additionally, the ALJ noted that “the evidence of record shows that his level of

functioning was not as fully limiting as alleged[.]” Tr. 32. The ALJ pointed out that although

Plaintiff alleged his vision presented difficulties in filling out forms, he failed to follow up with a

referral to an ophthalmologist to rule out vision-caused headaches. Tr. 26. And although Plaintiff

alleged hearing loss in his disability forms, a neurologist found Plaintiff’s hearing “intact to soft

whisper” and an examining physician found normal hearing bilaterally. Tr. 26. Although

Plaintiff claimed to suffer from debilitating migraine headaches, he failed to follow through with

medication for migraines and failed to follow up with his neurologist. These findings are

supported by substantial evidence in the record.

         At the October 2016 hearing, Plaintiff testified he suffers up to 15 migraines per month.

Tr. 68. “Sometimes they last for 5 minutes; sometimes they last for three days, and I’ll lose

vision too. I’ll lose a big chunk of my vision, where I can’t see.” Tr. 68. Although Plaintiff told

his neurologist in January of 2010 that he suffered migraines for 20 years, Tr. 619, he waited

nearly a year to present for a follow up appointment, Tr. 727. Plaintiff’s neurologist noted “He

was to have returned after a number of months, but failed to do so.” Tr. 727. At that follow up,

the neurologist stated Plaintiff’s complaints of continuous headaches were inconsistent with the

fact that he used headache medications “only several times per month.” Tr. 628. When Plaintiff’s

neurologist retired in June 2011, she informed Plaintiff that one of her practice partners would

treat Plaintiff if the prescribed medication proved ineffective. Tr. 638. Plaintiff next saw a


3
 As discussed below, each of the three specific and legitimate reasons supporting an adverse credibility decision
discussed in Bruton are met here. Like Bruton, Plaintiff here also waited many months (i.e. over three years) after
being laid off to seek treatment and, at least initially, failed to seek treatment despite complaints of severe pain.
Bruton, 268 F.3d at 828.

5 – OPINION AND ORDER
neurologist nearly four years later, when he complained of frequent headaches with aura and a

constant left frontal headache. Tr. 649. Four months later, Plaintiff’s neurologist noted

medication was effective and instructed Plaintiff to return in one month if need be. Tr. 653.

Plaintiff never returned. The ALJ reasonably concluded that although Plaintiff alleges severe

limitations from migraines, “the record reveals that he has not been fully compliant with

treatment recommendations and that he has intermittent treatment with a neurologist.” Tr. 32. An

unexplained failure to follow a prescribed course of treatment is a valid reason supporting a

finding that a Plaintiff is not fully credible as to the extent of his limitations. Lingenfelter, 504

F.3d at 1040.

        The ALJ also noted inconsistencies between Plaintiff’s statements about his limitations

and the record. For example, at the hearing, Plaintiff stated he suffered a shoulder injury at work.

Tr. 63. Plaintiff testified that after being laid off, he did not search for other work because “My

shoulder was wrecked. I was trying to get surgery. . . . I couldn’t move my arm. If I sneezed or

coughed or anything, it would just fall dead . . . and it was always pins and needles in my

[hand].” Tr. 64. Plaintiff testified he was “in bad shape” at his last job, and after being laid off, “I

was laying in bed crying most of the time.” Tr. 65. The ALJ noted that despite alleging

debilitating shoulder pain since at least April 2007, “he did not seek orthopedic treatment until

December 2009.” Tr. 32. And although Plaintiff claimed never being released back to work

following his August 2010 rotator cuff surgery, “the record reveals that he was released to work

in early November 2010, three months after his surgery.” Tr. 32. These inconsistencies support

the ALJ’s finding that Plaintiff was not fully credible as to his alleged limitations. Bruton, 268

F.3d at 828 (holding that leaving a job for reasons unrelated to one’s alleged symptoms, waiting

to seek treatment for nine months after employment ended, and failure to seek treatment despite



6 – OPINION AND ORDER
allegations of severe pain constitute specific and legitimate reasons for finding subjective

complaints not entirely credible).

       The ALJ did not err in utilizing “ordinary techniques of credibility evaluation” in

weighing the validity of Plaintiff’s self-reported limitations. Ghanim, 763 F.3d at 1163;

Lingenfelter, 504 F.3d at 1040. Although Plaintiff argues another interpretation of the record is

reasonable, that is not a legitimate reason for overturning the ALJ’s conclusions. See Gutierrez v.

Comm’r of Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir. 2014) (“If the evidence can reasonably

support either affirming or reversing, ‘the reviewing court may not substitute its judgment’ for

that of the Commissioner.”) (quoting Reddick v. Chater, 157 F.3d 715, 720-21 (9th Cir. 1996))).

Because the ALJ provided “specific, clear and convincing reasons” for finding Plaintiff less-than

credible regarding the extent of his limitations, the ALJ did not err in giving little weight to

Plaintiff’s testimony regarding those limitations. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009) (quoting Smolen v. Chater, 80 F.3d 1273,1282 (9th Cir. 1996)).

   2. The ALJ’s Weighing of the Medical Evidence

       Plaintiff argues the ALJ erred in rejecting certain opinions of Dr. Yeh, his primary care

physician, and Drs. Hallenburg and Gomes, two examining psychologists. I disagree and address

each argument in turn.

       i) Dr. Yeh

       Dr. Yeh began treating Plaintiff in December 2010, when Plaintiff established care for

chronic headaches. Tr. 416. At the time, Plaintiff was attending mental health counseling and

informed Dr. Yeh that his PTSD was improving with counseling. Tr. 416. One month later,

Plaintiff complained of migraines and IBS. At the next visit, in June 2011, Plaintiff’s primary

complaint remained his constant headaches. “He said he has had a chronic headache all the time,



7 – OPINION AND ORDER
which is nonstop.” Tr. 566. Plaintiff “seems to be managing [IBS] fine with the help of”

medication. Tr. 568. Dr. Yeh ordered Plaintiff to continue following up with his neurologist for

migraines. Tr. 568.4

         Dr. Yeh next treated Plaintiff nine months later, in March 2012. Tr. 568. Plaintiff’s chief

complaint was neck pain following a car accident two days prior. Tr. 566. “Prior to [the car

accident], his frequency of migraine headache has dropped down to once every 6 weeks. He

believes all the medications and supplements he has been taking have helped. His bowel

movements are fine.” Tr. 569. Plaintiff’s X-ray “revealed only mild degenerative change,” and

Dr. Yeh prescribed more stretching exercises. Tr. 569. Additionally, Dr. Yeh noted:

         He has been walking more due to working with the Occupy Eugene campaign and
         now he is doing some volunteer work at the office they established. He does
         volunteer work for Egan Warming Center during the winter. He does have some
         pain in the right heel after long walking. On the other hand, he has lost 23 pounds
         since the last visit due to healthier eating at the campus.

Tr. 569.

         Three months later, Plaintiff presented with a primary complaint of pain in his right heel,

hurting for over one year. Tr. 571. Plaintiff’s reported walking 4-5 miles per day for his

volunteer work. In fact, despite his heel pain, Plaintiff walked “a lot on a daily basis.”5 Tr. 571-

72. Plaintiff’s migraine “is still out of control.” Tr. 571. Dr. Yeh instructed Plaintiff to establish

care with another neurologist for his migraines.6 Dr. Yeh treated Plaintiff a month later and,



4
  Plaintiff’s neurologist, Dr. Wilkens, retired one week before Dr. Yeh ordered Plaintiff to continue following up
with his neurologist. Despite Dr. Wilkens’s comment that his practice partners would continue to treat Plaintiff for
migraines, and despite Dr. Yeh’s directive to continue following up with a neurologist, Plaintiff did not see another
neurologist for over three years.
5
  The evidence of Plaintiff’s daily walking, often for several miles at a time, is inconsistent with Plaintiff’s testimony
at the hearing that “standing on anything, other than padded carpet, is like walking on knives.” Tr. 67. Plaintiff’s
testimony is also inconsistent with the fact that he saw a podiatrist on only one occasion, in July 2012. Tr. 483. The
podiatrist discussed conservative management of stretching and heat/ice. Tr. 486. Although Plaintiff was invited to
check back in 4-6 weeks, the record does not indicate Plaintiff ever followed up with the podiatrist.
6
  As noted, Plaintiff did not see a neurologist for another three years.

8 – OPINION AND ORDER
despite his chief complaint of pain in the heels of both feet, “He is still doing ‘Occupy’ work

with plenty of walking.” Tr. 572. Plaintiff’s head and shoulder pain was stable.

       Plaintiff’s next visit was one year later, in August 2014, when he presented with foot pain

and migraines. The doctor noted, once again, that Plaintiff would follow up with a neurologist.

Two weeks later, Plaintiff saw Dr. Yeh again for a chronic pain follow up. Tr. 604. Dr. Yeh

noted “He has been biking more and has lost some weight.” Tr. 604. Plaintiff was encouraged

“to try to remain as active as possible.” Tr. 606.

       In January 2015, Plaintiff presented with foot and right shoulder pain, and daily

headaches. Tr. 643. Three months later, Dr. Yeh noted Plaintiff “continues to see benefit with

use of the pain medicines with no significant side effects. Tr. 656. Plaintiff’s headaches were

better controlled with medication. Tr. 657.

       Plaintiff’s last visit with Dr. Yeh came in July 2015. Plaintiff’s foot pain had improved

and he had fewer headaches. Tr. 661. “He has been helping out at the camp site for homeless and

involved in Occupy Eugene” as before. Tr. 661. As for Plaintiff’s migraines, he had a good

response to medication as needed. Tr. 662.

       Over one year later, in October 2016, Dr. Yeh provided a medical evaluation form. Tr.

676. She diagnosed Plaintiff with chronic multiple pains, migraine with aura, and cubital tunnel

syndrome of the right arm. Chronic pain was the one diagnosis expected to last at least one year.

Plaintiff’s symptoms included intractable pain, impaired walking distance, and sleep disturbance.

As relevant here, Dr. Yeh opined Plaintiff would need to lie down or rest “for at least an hour

due to the pain” and Plaintiff’s impairments would result in more than four days of missed work

each month. Tr. 678-79.




9 – OPINION AND ORDER
           The ALJ is responsible for resolving conflicts in the medical record, including conflicts

among physicians’ opinions. Carmickle v. Comm’r, 533 F.3d 1155, 1164 (9th Cir. 2008).

Generally, a treating doctor’s opinion is entitled to more weight than an examining doctor’s

opinion, which in turn is entitled to more weight than a reviewing doctor’s opinion. Garrison v.

Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). When a treating physician’s opinion is contradicted

by another medical opinion, the ALJ may reject the treating physician’s opinion only by

providing “specific and legitimate reasons supported by substantial evidence in the record.” Orn

v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007).

           The ALJ gave little weight to Dr. Yeh’s opinion that Plaintiff had to lie down or rest at

least one hour every day and that Plaintiff would miss at least four days of work each month.7 Tr.

40. The ALJ concluded those portions of Dr. Yeh’s opinion were inconsistent with the

longitudinal medical record, other medical opinions, and inconsistent with Dr. Yeh’s own

treatment notes. Tr. 40. The ALJ noted “at no time did the claimant report that he must lie down

periodically during the day nor does the evidence show the claimant was unable to make

appointments with Dr. Yeh.” Tr. 40. In fact, the first mention in the record regarding a need to lie

down comes in Dr. Yeh’s medical evaluation form. A “discrepancy” between a doctor’s

examination notes and his medical opinion “is a clear and convincing reason for not relying on

the doctor’s opinion.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

           The ALJ noted that although Plaintiff complained in June 2011 of “a chronic headache all

the time, which is nonstop,” Tr. Tr. 566, he failed to follow up when Dr. Yeh referred him to a

neurologist. Tr. 40. During that visit, Dr. Yeh, noted medication “seems to be managing”

Plaintiff’s IBS. Tr. 568. Although Dr. Yeh ordered Plaintiff to follow up in a few months,

Plaintiff did not return until nine months later, complaining of neck pain from a car crash. Tr.
7
    Dr. Yeh was the only physician to suggest these limitations.

10 – OPINION AND ORDER
569. During that visit, and in fact during every visit for the next few years, Dr. Yeh reported

Plaintiff walked 4-5 miles per day, Tr. 571, was “still doing ‘Occupy’ work with plenty of

walking,” Tr. 572, and Plaintiff’s biking to lose weight. Tr. 606. The ALJ reasonably concluded

Dr. Yeh’s opinion that Plaintiff lie down at least an hour every day was inconsistent with his

September 2014 treatment note where Dr. Yeh encouraged Plaintiff “to try to remain as active as

possible.” Tr. 606. Indeed, at the last visit before Dr. Yeh filled out the evaluation, occurring

over one year before Dr. Yeh provided his opinion, Dr. Yeh noted Plaintiff had less foot pain,

fewer migraines (which were responding well to medications), and that Plaintiff continued to

help out at the homeless camp and Occupy Eugene. Tr. 661-62.

       The ALJ provided clear and convincing reasons, supported by substantial evidence in the

record, for giving little weight to Dr. Yeh’s opinion that Plaintiff lie down or rest one hour each

day and would miss at least four days of work each month. Although Plaintiff argues another

interpretation of the record is reasonable, that is not a legitimate reason for overturning the ALJ’s

conclusions. See Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir. 2014) (“If

the evidence can reasonably support either affirming or reversing, ‘the reviewing court may not

substitute its judgment’ for that of the Commissioner.”) (quoting Reddick v. Chater, 157 F.3d

715, 720-21 (9th Cir. 1996))).

       ii) The Opinions of Drs. Hallenburg and Gomes

       Plaintiff argues the ALJ erred in rejecting portions of the opinions of two examining

psychiatrists, Dr. Hallenburg and Dr. Gomes. On May 25, 2011, Dr. Hallenburg performed a 45-

minute pyschodiagnostic interview of Plaintiff. Tr. 424. Plaintiff stated he could not work due to

panic attacks, and because “He stated he is hypervigilant and therefore does not sleep.” Plaintiff

reported PTSD, nightmares, memory problems, and paranoia. Tr. 424. Plaintiff reported “a



11 – OPINION AND ORDER
general depression” and stated he “is easily upset, withdraws from people, feels hopeless,

worthless, has low self-esteem, and a loss of interest in activities.” Tr. 424. Plaintiff reported

anxiety from IBS, as “he has to know where the bathrooms are and that they are in the safe area.

He spends hours in the bathroom.” Tr. 425. IBS “is a major problem for him.” Tr. 425. “He said

he gets a migraine every day all day and gets them with an aura of about two or three times a

week. He feels it is getting worse.” Tr. 425. Dr. Hallenburg noted:

       His last job was Monaco Coach between 2002 and 2007 in production. He sated
       he was fired because the man next to him wanted to fight because the claimant
       was having a problem with the way he was doing his job. The claimant was also
       having difficulty keeping that job because of his irritable bowel syndrome
       problems and had to leave often to use the restroom. He has looked for jobs since
       2007 but has not been successful.

Tr. 426.

       Dr. Hallenburg wrote, “He is anxsious about going out of his house at any time and does

not go out unless he has to.” Tr. 427. Dr. Hallenburg concluded Plaintiff:

       presented with a mix of anxiety symptoms and depression. He has quite a few
       symptoms of obsessive-compulsive disorder but it has not interfered with work in
       the past. His level of functioning has significantly declined in the last five years.
       His level of depression and anxiety may be possible contributors to his physical
       ailments, which are severely restricting him. Mental health symptoms would most
       likely respond to a better medication regime.

Tr. 429.

       Dr. Hallenburg believed Plaintiff was capable of learning detailed and simple tasks, but

that “It is likely that his anxiety would significantly interfere with working at this point,

especially if he is not being able to sleep.” Tr. 429. The ALJ accepted Dr. Hallenburg’s opinion

that Plaintiff was capable of learning simple tasks, but rejected other parts of the opinion. Tr. 35.

The ALJ determined Dr. Hallenburg’s remaining opinions were inconsistent with other evidence

in the record, and that Dr. Hallenburg “appears to rely heavily on the claimant’s subjective



12 – OPINION AND ORDER
complaints that are not supported by the longitudinal record, including the claimant’s own

testimony.” Tr. 429. These conclusions are supported by substantial evidence in the record.

       The ALJ reasonably concluded that Dr. Hallenburg relied heavily on Plaintiff’s

subjective complaints. Dr. Hallenburg concluded Plaintiff’s “physical ailments . . . are severely

restricting him” and his “mental health symptoms would most likely respond to a better

medication regime.” Tr. 429. Dr. Hallenburg also noted Plaintiff’s IBS “is a major problem for

him.” Tr. 425. However, six days after Dr. Hallenburg’s examination of Plaintiff, Dr. Yeh

reported Plaintiff “seems to be managing [IBS] fine with the help of” medication. Tr. 568. As

noted, Plaintiff did not see Dr. Yeh again for nine months, after hurting his neck in a car

accident. Tr. 569. And although Dr. Hallenburg noted Plaintiff “said he gets a migraine every

day all day,” Plaintiff failed to follow up with Dr. Yeh’s directive six days later to follow up with

a neurologist for his migraines. Although Plaintiff told Dr. Hallenburg he was fired from Monaco

for fighting, Plaintiff told the ALJ he was simply laid off. Although Dr. Hallenburg reported

Plaintiff has “looked for jobs since 2007,” Tr. 426, Plaintiff testified he did not look for other

work after being laid off because his shoulder “was wrecked,” he could not move his arm, and he

was trying to get surgery, Tr. 64. Although Dr. Hallenburg noted Plaintiff’s depression resulted

in a significant decrease in functioning over the past five years, Tr. 429, Plaintiff told Dr. Yeh six

months earlier that his PTSD was getting better with counseling and he denied other mental

health issues, Tr. 418. The ALJ provided specific and legitimate reasons, supported by

substantial evidence in the record, for assigning Dr. Hallenburg’s opinion little weight.

       On May 8, 2014, Dr. Gomes performed a psychiatric examination of Plaintiff. Tr. 586.

Dr. Gomes noted that although Plaintiff received mental health therapy in 2011, “he stopped

going to therapy in 2012, when the Center’s office closed. He did report that the therapy for



13 – OPINION AND ORDER
PTSD was very helpful.” Tr. 587. Plaintiff told Dr. Gomes he was fired from Monaco “because a

coworker started to have a fight with him in addition to his frequent IBS bathroom breaks. He

states that he thought he was set up and fired because he was coming up on his fifth year of

tenure.” Tr. 588. Plaintiff stated “he has never been medically released to return to work.” Tr.

588. Plaintiff reported short and long term memory difficulties. Plaintiff reported not walking

much, and having few recreational activities or hobbies. Tr. 589. Dr. Gomes noted Plaintiff

“acknowledges having significant concentration and focusing difficulty. . . . He reports having

both short-term and long-term difficulty.” Tr. 589. “He endorsed significant problems with

getting around physically, household life activities, participation in society, and his ability to

understand and communicate.” Tr. 591. Plaintiff was “Barely able to walk into here today”

because of the pain. Tr. 591. Dr. Gomes opined that Plaintiff:

       has some significant impairment noted by his ability to focus and concentrate on
       detailed and complex tasks because he reports that it gives him headaches or
       potentially a migraine. He also complains he has many other physical and medical
       problems. . . . He has low moderate impairment noted with his ability to interact
       with others because of his preoccupation with his own anxiety and hypervigilance
       in addition to his preoccupation with pain. . . . He has moderate severity in his
       ability to hold a schedule because of his poor sleep quality. . . . Severe impairment
       in his ability to manage usual workplace stressors. He states that even attending
       this interview was overwhelming. [H]e is generally in a high state of anxiety with
       low release, especially if outside the comfort and safety of his home.

Tr. 592.

       The ALJ noted that although the record supports Dr. Gomes’s opinion regarding “some

impairment in maintaining focus and concentration for detailed tasks,” the remaining opinions

were not consistent with the record. Tr. 35. Additionally, according to the ALJ, Dr. Gomes’s

opinions relied heavily on Plaintiff’s subjective reporting of his limitations. These findings are

supported by substantial evidence in the record.




14 – OPINION AND ORDER
       The ALJ noted that although Plaintiff presented to Dr. Gomes in a confused manner,

requiring the assistance of his spouse to fill out paperwork, Plaintiff appeared alone to an

examination two weeks later, presented no symptoms of hypervigilance, and scored 29-30 on a

mini-mental status exam. Tr. 35. Although Plaintiff told Dr. Gomes he did not walk much, Dr.

Yeh noted Plaintiff walked 4-5 miles per day for his volunteer work. Tr. 571. Although Plaintiff

told Dr. Gomes he was not active with hobbies or recreational activities, the ALJ noted Plaintiff

was heavily involved in volunteer activities. Tr. 35. Although Plaintiff told Dr. Gomes he could

barely make it through the examination due to pain, the ALJ determined, as outlined above, that

Plaintiff’s subjective reports of his symptoms were less-than fully credible.

       Although Plaintiff told Dr. Gomes he stopped receiving mental health therapy when the

clinic closed, the ALJ pointed to notes from the clinic demonstrating Plaintiff simply stopped

attending therapy sessions. Tr. 33. Plaintiff’s mental health notes indicated Plaintiff’s PTSD

improved with therapy, and Plaintiff stated “I can go in big crowds and address people [in

volunteer work].” Tr. 467. Plaintiff was proud of his volunteer work, as he appreciated feeling

productive and needed. Tr. 411. Despite demonstrating “commitment and follow-through

relating to attendance and coping strategies,” Tr. 467, Plaintiff at some point stopped attending

appointments and did not respond to calls from the clinic, Tr. 464.

       Rather than fully credit Dr. Gomes’s opinion, the ALJ instead gave great weight to the

opinions of Dr. Belcher, who performed a psychological examination of Plaintiff two years after

Dr. Gomes’s examination. Tr. 36. The ALJ determined Dr. Belcher’s opinion was more

consistent with the record-as-a-whole. As noted by Dr. Belcher, “He reported being very

involved in Country Fair activities and said he is politically and socially active in the community.

He and his wife garden, ride bicycles, and have family activities. He reported participating in a



15 – OPINION AND ORDER
recent large family reunion. He spends a lot of time reading.” Tr. 609. Although Plaintiff told Dr.

Belcher he had social anxiety, the only symptom Plaintiff provided was avoiding the mall. Tr.

610. Notably, Dr. Belcher observed:

       He said, because of the security work he did in the past and having to be in “high
       alert status,” he watches people carefully and “looks for danger” when he is in
       crowds. He reported other aspects of hypervigilance that included always sitting
       with his back to the wall and “constantly looking around.” During this evaluation,
       he sat for a brief time while completing the informed consent forms with his back
       to the door, and he rarely looked around the office. Instead, he tended to stare at
       the floor.

Tr. 610.

       Dr. Belcher noted that “Although this client reports being extremely hypervigilant, he did

not exhibit any such behavior at this evaluation.” Tr. 611. “He reports having social anxiety, but

his description of it is the hypervigilance he professes. he reports no other symptoms of anxiety.”

Dr. Belcher’s notes of Plaintiff’s extensive volunteer activities conflict with Dr. Gomes’s opinion

that Plaintiff “is generally in a high state of anxiety with low release, especially if outside the

comfort and safety of his home.” Tr. 591. Where there exists conflicting medical evidence, the

ALJ is charged with determining credibility and resolving any conflicts. Chaudhry v. Astrue,

688 F.3d 661, 671 (9th Cir. 2012). Here, the ALJ provided specific and legitimate reasons,

supported by substantial evidence in the record, for assigning greater weight to Dr. Belcher’s

opinion than to that of Dr. Gomes or Dr. Hallenburg.

////

////

////

////

////

////
16 – OPINION AND ORDER
                                      CONCLUSION

      The ALJ’s decision is free of legal error and supported by substantial evidence. The

Commissioner’s final decision is therefore AFFIRMED.

IT IS SO ORDERED.

      DATED this 18th day of September, 2019.



                                           _______/s/ Michael J. McShane________
                                                   Michael McShane
                                               United States District Judge




17 – OPINION AND ORDER
